Opinion of the Court
ROBERT E. Quinn, Chief Judge:
After careful consideration of the staff judge advocate’s post-trial review, we conclude that it has substantially the same defects which we found in United States v Jenkins, 8 USCMA 274, 24 CMR 84; United States v Johnson, 8 USCMA 173, 23 CMR 397; United States v Grice, 8 USCMA 166, 23 CMR 390. Accordingly, the decision of the board of review is reversed. The record of trial is returned to The Judge Advocate General, United States Air Force, for submission to a competent convening authority for further proceedings in accordance with Articles 61 and 64, Uniform Code of Military Justice, 10 USC §§ 861, 864.
Judge FeRguson concurs.